         Case 1:21-cv-22702-CMA Document 39 Entered on FLSD Docket 07/27/2021 Page 1 of 7
                                    ACCO,(MRWx),CLOSED,DISCOVERY,MANADR,RELATED−G,TRANSFERRED
                       UNITED STATES DISTRICT COURT
         CENTRAL DISTRICT OF CALIFORNIA (Southern Division − Santa Ana)
              CIVIL DOCKET FOR CASE #: 8:21−cv−01202−VAP−MRW

Justina Carrasco v. Robinhood Financial LLC et al                   Date Filed: 07/12/2021
Assigned to: Judge Virginia A. Phillips                             Date Terminated: 07/23/2021
Referred to: Magistrate Judge Michael R. Wilner                     Jury Demand: None
Case in other court: Orange County Superior Court,                  Nature of Suit: 850 Securities/Commodities
                     30−02021−01202793                              Jurisdiction: Federal Question
Cause: 28:1331 Fed. Question: Securities Violation
Plaintiff
Justina Carrasco                                     represented by Michael Linzymiah Kennedy
                                                                    Estelle and Kennedy, A Professional Law
                                                                    Corporation
                                                                    367 North 2nd Avenue
                                                                    Upland, CA 91786
                                                                    909−608−0466
                                                                    Fax: 909−608−0477
                                                                    Email: michael@estellekennedylaw.com
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED

                                                                    Paul Anthony Suppa
                                                                    Estelle and Kennedy, APC
                                                                    367 North 2nd Avenue
                                                                    Upland, CA 91786
                                                                    909−608−0466
                                                                    Email: paul@estellekennedylaw.com
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED


V.
Defendant
Robinhood Financial LLC                              represented by Andrew D. Huynh
                                                                    Cravath Swaine and Moore LLP
                                                                    825 Eighth Avenue
                                                                    New York, NY 10019
                                                                    212−474−1376
                                                                    Fax: 212−474−3700
                                                                    Email: ahuynh@cravath.com
                                                                    PRO HAC VICE
                                                                    ATTORNEY TO BE NOTICED

                                                                    Antony L. Ryan
                                                                    Cravath Swaine and Moore LLP
                                                                    825 Eighth Avenue
                                                                    New York, NY 10019
                                                                    212−474−1296
        Case 1:21-cv-22702-CMA Document 39 Entered on FLSD Docket 07/27/2021 Page 2 of 7
                                                        Fax: 212−474−3700
                                                        Email: aryan@cravath.com
                                                        PRO HAC VICE
                                                        ATTORNEY TO BE NOTICED

                                                        Kevin J. Orsini
                                                        Cravath Swaine and Moore LLP
                                                        825 Eighth Avenue
                                                        New York, NY 10019
                                                        212−474−1596
                                                        Fax: 212−474−3700
                                                        Email: korsini@cravath.com
                                                        PRO HAC VICE
                                                        ATTORNEY TO BE NOTICED

                                                        Naeun Rim
                                                        Manatt Phelps and Phillips LLP
                                                        2049 Century Park East Suite 1700
                                                        Los Angeles, CA 90067
                                                        310−312−4000
                                                        Fax: 310−312−4224
                                                        Email: nrim@manatt.com
                                                        ATTORNEY TO BE NOTICED

                                                        Craig Steven Rutenberg
                                                        Manatt Phelps and Phillips LLP
                                                        2049 Century Park East Suite 1700
                                                        Los Angeles, CA 90067
                                                        310−312−4000
                                                        Fax: 310−312−4224
                                                        Email: crutenberg@manatt.com
                                                        ATTORNEY TO BE NOTICED

Defendant
Robinhood Securities, LLC                  represented by Andrew D. Huynh
a Delaware corporation                                    (See above for address)
                                                          PRO HAC VICE
                                                          ATTORNEY TO BE NOTICED

                                                        Antony L. Ryan
                                                        (See above for address)
                                                        PRO HAC VICE
                                                        ATTORNEY TO BE NOTICED

                                                        Kevin J. Orsini
                                                        (See above for address)
                                                        PRO HAC VICE
                                                        ATTORNEY TO BE NOTICED

                                                        Naeun Rim
                                                        (See above for address)
                                                        ATTORNEY TO BE NOTICED

                                                        Craig Steven Rutenberg
          Case 1:21-cv-22702-CMA Document 39 Entered on FLSD Docket 07/27/2021 Page 3 of 7
                                                                            (See above for address)
                                                                            ATTORNEY TO BE NOTICED

Defendant
Robinhood Markets, Inc.                                     represented by Andrew D. Huynh
a Delaware corporation                                                     (See above for address)
                                                                           PRO HAC VICE
                                                                           ATTORNEY TO BE NOTICED

                                                                            Antony L. Ryan
                                                                            (See above for address)
                                                                            PRO HAC VICE
                                                                            ATTORNEY TO BE NOTICED

                                                                            Kevin J. Orsini
                                                                            (See above for address)
                                                                            PRO HAC VICE
                                                                            ATTORNEY TO BE NOTICED

                                                                            Naeun Rim
                                                                            (See above for address)
                                                                            ATTORNEY TO BE NOTICED

                                                                            Craig Steven Rutenberg
                                                                            (See above for address)
                                                                            ATTORNEY TO BE NOTICED

Defendant
DOES
1 through 50, inclusive


 Date Filed        #      Docket Text

 07/12/2021       Ï1      NOTICE OF REMOVAL from Orange County Superior Court, case number 30−2021−01202793
                          Receipt No: ACACDC−31617487 − Fee: $402, filed by Defendants Robinhood Markets, Inc.,
                          Robinhood Securities, LLC, ROBINHOOD FINANCIAL LLC. (Attachments: # 1 Exhibit A, # 2
                          Exhibit B) (Attorney Craig Steven Rutenberg added to party ROBINHOOD FINANCIAL
                          LLC(pty:dft), Attorney Craig Steven Rutenberg added to party Robinhood Markets, Inc.(pty:dft),
                          Attorney Craig Steven Rutenberg added to party Robinhood Securities, LLC(pty:dft))(Rutenberg,
                          Craig) (Entered: 07/12/2021)

 07/12/2021       Ï2      NOTICE of Related Case(s) filed by Defendants ROBINHOOD FINANCIAL LLC, Robinhood
                          Markets, Inc., Robinhood Securities, LLC. Related Case(s): 21−CV− 00835−VAP−MRW, 21−CV−
                          00837−FMO, 21−CV−00843− CBM−E, 2:21−cv−02230 VAP, and
                          30−2021−01202793−CU−FR−CJC (Rutenberg, Craig) (Entered: 07/12/2021)

 07/12/2021       Ï3      CIVIL COVER SHEET filed by Defendants ROBINHOOD FINANCIAL LLC, Robinhood
                          Markets, Inc., Robinhood Securities, LLC. (Rutenberg, Craig) (Entered: 07/12/2021)

 07/12/2021       Ï4      NOTICE of Lis Pendens filed by Defendants ROBINHOOD FINANCIAL LLC, Robinhood
                          Markets, Inc., Robinhood Securities, LLC. (Rutenberg, Craig) (Entered: 07/12/2021)

 07/12/2021       Ï5
       Case 1:21-cv-22702-CMA Document 39 Entered on FLSD Docket 07/27/2021 Page 4 of 7
                    NOTICE of Interested Parties filed by Defendants ROBINHOOD FINANCIAL LLC, Robinhood
                    Markets, Inc., Robinhood Securities, LLC, (Rutenberg, Craig) (Entered: 07/12/2021)

07/12/2021    Ï6    APPLICATION of Non−Resident Attorney Andrew D. Huynh to Appear Pro Hac Vice on behalf of
                    Defendants ROBINHOOD FINANCIAL LLC, Robinhood Markets, Inc., Robinhood Securities,
                    LLC (Pro Hac Vice Fee − $500 Fee Paid, Receipt No. ACACDC−31617719) filed by Defendants
                    ROBINHOOD FINANCIAL LLC, Robinhood Markets, Inc., Robinhood Securities, LLC.
                    (Attachments: # 1 Proposed Order) (Rutenberg, Craig) (Entered: 07/12/2021)

07/12/2021    Ï7    APPLICATION of Non−Resident Attorney Anthony L. Ryan to Appear Pro Hac Vice on behalf of
                    Defendants ROBINHOOD FINANCIAL LLC, Robinhood Markets, Inc., Robinhood Securities,
                    LLC (Pro Hac Vice Fee − $500 Fee Paid, Receipt No. ACACDC−31617732) filed by Defendants
                    ROBINHOOD FINANCIAL LLC, Robinhood Markets, Inc., Robinhood Securities, LLC.
                    (Attachments: # 1 Proposed Order) (Rutenberg, Craig) (Entered: 07/12/2021)

07/12/2021    Ï8    APPLICATION of Non−Resident Attorney Kevin J. Orsini to Appear Pro Hac Vice on behalf of
                    Defendants ROBINHOOD FINANCIAL LLC, Robinhood Markets, Inc., Robinhood Securities,
                    LLC (Pro Hac Vice Fee − $500 Fee Paid, Receipt No. ACACDC−31617739) filed by Defendants
                    ROBINHOOD FINANCIAL LLC, Robinhood Markets, Inc., Robinhood Securities, LLC.
                    (Attachments: # 1 Proposed Order) (Rutenberg, Craig) (Entered: 07/12/2021)

07/12/2021     Ï    CONFORMED COPY OF COMPLAINT filed by Plaintiff Justina Carrasco in Orange County
                    Superior Court on 5/26/2021, attached as Exhibit A. (jtil) (Entered: 07/13/2021)

07/12/2021     Ï    CONFORMED COPY OF COMPLAINT filed by Plaintiff Justina Carrasco in Orange County
                    Superior Court on 5/26/2021, attached as Exhibit A. (jtil) (Entered: 07/13/2021)

07/13/2021    Ï9    Notice of Appearance or Withdrawal of Counsel: for attorney Craig Steven Rutenberg counsel for
                    Defendant ROBINHOOD FINANCIAL LLC. Adding Craig S. Rutenberg as counsel of record for
                    Robinhood Financial LLC, et al. for the reason indicated in the G−123 Notice. Filed by Defendant
                    Robinhood Financial LLC, et al.. (Rutenberg, Craig) (Entered: 07/13/2021)

07/13/2021   Ï 10   Notice of Appearance or Withdrawal of Counsel: for attorney Naeun Rim counsel for Defendants
                    Robinhood Financial LLC, Robinhood Markets, Inc., Robinhood Securities, LLC. Adding Naeum
                    Rim as counsel of record for Robinhood Financial LLC, et al. for the reason indicated in the G−123
                    Notice. Filed by Defendant Robinhood Financial LLC, et al.. (Attorney Naeun Rim added to party
                    Robinhood Financial LLC(pty:dft), Attorney Naeun Rim added to party Robinhood Markets,
                    Inc.(pty:dft), Attorney Naeun Rim added to party Robinhood Securities, LLC(pty:dft))(Rim, Naeun)
                    (Entered: 07/13/2021)

07/13/2021   Ï 11   NOTICE RE INTRA−DISTRICT TRANSFER by Clerk of Court due to incorrect intra−district
                    venue selected by the filer. Case is transferred to the Southern Division. Case has been assigned to
                    Judge Cormac J. Carney for all further proceedings. Any matters that may be referred to a
                    Magistrate Judge are assigned to Autumn D. Spaeth. New Case Number 8:21−cv−01202 CJC
                    (ADSx). (jtil) (Entered: 07/13/2021)

07/13/2021   Ï 12   NOTICE OF ASSIGNMENT to District Judge Cormac J. Carney and Magistrate Judge Autumn D.
                    Spaeth. (jtil) (Entered: 07/13/2021)

07/13/2021   Ï 13   NOTICE TO PARTIES OF COURT−DIRECTED ADR PROGRAM filed. (jtil) (Entered:
                    07/13/2021)

07/14/2021   Ï 14   Notice to Counsel Re Consent to Proceed Before a United States Magistrate Judge. (jtil) (Entered:
                    07/14/2021)

07/14/2021   Ï 15   PROOF OF SERVICE filed by Defendant Robinhood Financial LLC, Robinhood Markets, Inc.,
                    Robinhood Securities, LLC, Regarding Documents served on July 13, 2021. (Attachments: # 1
       Case 1:21-cv-22702-CMA Document 39 Entered on FLSD Docket 07/27/2021 Page 5 of 7
                    Proof of Service Re Application for PHV (Kevin Orsini), # 2 Proof of Service Re [PROPOSED]
                    Order Re Application for PHV (Kevin Orsini), # 3 Proof of Service re Application for PHV
                    (Andrew Huynh), # 4 Proof of Service Re [PROPOSED] Order Re Application for PHV (Andrew
                    Huynh), # 5 Proof of Service Re Application for PHV ( Anthony Ryan), # 6 Proof of Service re
                    [PROPOSED] Order Re Application for PHV (Anthony Ryan))(Rutenberg, Craig) (Entered:
                    07/14/2021)

07/14/2021   Ï 16   PROOF OF SERVICE filed by Defendant Robinhood Financial LLC, Robinhood Markets, Inc.,
                    Robinhood Securities, LLC, Regarding Documents served on July 13, 2021. (Attachments: # 1 POS
                    Re Notice of Removal, # 2 POS Re Civil Case Cover Sheet, # 3 POS Re Notice of Related Cases, #
                    4 POS Re Notice of Interested Parties, # 5 POS Re Notice of Pendency of Other Actions, # 6 POS
                    Re Notice of Appearance of Counsel (Craig Rutenberg), # 7 POS RE Notice of Appearance of
                    Counsel (Naeum Rim))(Rutenberg, Craig) (Entered: 07/14/2021)

07/14/2021   Ï 17   PROOF OF SERVICE filed by Defendant Robinhood Financial LLC, Robinhood Markets, Inc.,
                    Robinhood Securities, LLC, Regarding Document served on July 13, 2021. (Attachments: # 1 POS
                    Re Notice to Adverse Party and to Clerk of the Superior Court of Removal of Action to Federal
                    Court)(Rutenberg, Craig) (Entered: 07/14/2021)

07/15/2021   Ï 18   STIPULATION Extending Time to Answer the complaint as to Robinhood Markets, Inc. answer
                    now due 8/18/2021; Robinhood Securities, LLC answer now due 8/18/2021; Robinhood Financial
                    LLC answer now due 8/18/2021, filed by Defendant Robinhood Markets, Inc.; Robinhood
                    Securities, LLC; Robinhood Financial LLC.(Rutenberg, Craig) (Entered: 07/15/2021)

07/15/2021   Ï 19   ORDER RE TRANSFER PURSUANT TO GENERAL ORDER 21−01−Related Case− filed.
                    Related Case No: 2:21−cv−00835−VAP−MRWx. Case transferred from Judge Cormac J. Carney
                    and Magistrate Judge Autumn D. Spaeth to Judge Virginia A. Phillips and Magistrate Judge
                    Michael R. Wilner for all further proceedings. The case number will now reflect the initials of the
                    transferee Judge 8:21−cv−01202−VAP(MRWx). Signed by Judge Virginia A. Phillips (dta)
                    (Entered: 07/15/2021)

07/15/2021   Ï 20   NOTICE of Deficiency in Electronically Filed Pro Hac Vice Application RE: APPLICATION of
                    Non−Resident Attorney Anthony L. Ryan to Appear Pro Hac Vice on behalf of Defendants
                    ROBINHOOD FINANCIAL LLC, Robinhood Markets, Inc., Robinhood Securities, LLC (Pro Hac
                    Vice Fee − $500 Fee Paid, Receipt No. ACACDC−31617732) 7 , APPLICATION of Non−Resident
                    Attorney Andrew D. Huynh to Appear Pro Hac Vice on behalf of Defendants ROBINHOOD
                    FINANCIAL LLC, Robinhood Markets, Inc., Robinhood Securities, LLC (Pro Hac Vice Fee −
                    $500 Fee Paid, Receipt No. ACACDC−31617719) 6 . The following error(s) was/were found: Local
                    Rule 5−4.3.4 Application not hand−signed. (lt) (Entered: 07/15/2021)

07/15/2021   Ï 21   NOTICE of Deficiency in Electronically Filed Pro Hac Vice Application RE: APPLICATION of
                    Non−Resident Attorney Kevin J. Orsini to Appear Pro Hac Vice on behalf of Defendants
                    ROBINHOOD FINANCIAL LLC, Robinhood Markets, Inc., Robinhood Securities, LLC (Pro Hac
                    Vice Fee − $500 Fee Paid, Receipt No. ACACDC−31617739) 8 . The following error(s) was/were
                    found: There are 3 signature pages on this entry. (lt) (Entered: 07/15/2021)

07/15/2021   Ï 22   APPLICATION of Non−Resident Attorney Kevin J. Orsini to Appear Pro Hac Vice on behalf of
                    Defendants Robinhood Financial LLC, Robinhood Markets, Inc., Robinhood Securities, LLC (Pro
                    Hac Vice Fee − $500.00 Previously Paid on 7/12/2021, Receipt No. 31617739) filed by Defendant
                    Robinhood Financial LLC, Robinhood Markets, Inc., Robinhood Securities, LLC. (Rutenberg,
                    Craig) (Entered: 07/15/2021)

07/15/2021   Ï 23   APPLICATION of Non−Resident Attorney Anthony L. Ryan to Appear Pro Hac Vice on behalf of
                    Defendants Robinhood Financial LLC, Robinhood Markets, Inc., Robinhood Securities, LLC (Pro
                    Hac Vice Fee − $500.00 Previously Paid on 7/12/2021, Receipt No. 31617732) filed by Defendant
                    Robinhood Financial LLC, Robinhood Markets, Inc., Robinhood Securities, LLC. (Rutenberg,
       Case 1:21-cv-22702-CMA Document 39 Entered on FLSD Docket 07/27/2021 Page 6 of 7
                    Craig) (Entered: 07/15/2021)

07/15/2021   Ï 24   APPLICATION of Non−Resident Attorney Andrew D. Huynh to Appear Pro Hac Vice on behalf of
                    Defendants Robinhood Financial LLC, Robinhood Markets, Inc., Robinhood Securities, LLC (Pro
                    Hac Vice Fee − $500.00 Previously Paid on 7/12/2021, Receipt No. 31617719) filed by Defendant
                    Robinhood Financial LLC, Robinhood Markets, Inc., Robinhood Securities, LLC. (Rutenberg,
                    Craig) (Entered: 07/15/2021)

07/16/2021   Ï 25   STANDING ORDER upon filing of the complaint by Judge Virginia A. Phillips. (cch) (Entered:
                    07/16/2021)

07/16/2021   Ï 26   NOTICE of Deficiency in Electronically Filed Pro Hac Vice Application RE: APPLICATION of
                    Non−Resident Attorney Kevin J. Orsini to Appear Pro Hac Vice on behalf of Defendants
                    Robinhood Financial LLC, Robinhood Markets, Inc., Robinhood Securities, LLC (Pro Hac Vice
                    Fee − $500.00 Previously Paid on 7/12/2021, Receipt No 22 . The following error(s) was/were
                    found: Local Rule 83−2.1.3.3(a) Application not complete: state and/or federal courts to which the
                    applicant has been admitted are not listed. (lt) (Entered: 07/16/2021)

07/16/2021   Ï 27   NOTICE of Deficiency in Electronically Filed Pro Hac Vice Application RE: APPLICATION of
                    Non−Resident Attorney Anthony L. Ryan to Appear Pro Hac Vice on behalf of Defendants
                    Robinhood Financial LLC, Robinhood Markets, Inc., Robinhood Securities, LLC (Pro Hac Vice
                    Fee − $500.00 Previously Paid on 7/12/2021, Receipt No 23 . The following error(s) was/were
                    found: Local Rule 83−2.1.3.3(d) Certificate of Good Standing not attached for every state court
                    listed to which the applicant has been admitted. Other error(s) with document(s): NJ missing. (lt)
                    (Entered: 07/16/2021)

07/16/2021   Ï 28   NOTICE of Deficiency in Electronically Filed Pro Hac Vice Application RE: APPLICATION of
                    Non−Resident Attorney Andrew D. Huynh to Appear Pro Hac Vice on behalf of Defendants
                    Robinhood Financial LLC, Robinhood Markets, Inc., Robinhood Securities, LLC (Pro Hac Vice
                    Fee − $500.00 Previously Paid on 7/12/2021, Receipt No 24 . The following error(s) was/were
                    found: Local Rule 5−4.3.4 Application not hand−signed. Other error(s) with document(s): Please
                    note that electronic, image or stamp signatures are not allowed. (lt) (Entered: 07/16/2021)

07/16/2021   Ï 29   APPLICATION of Non−Resident Attorney Kevin J. Orsini to Appear Pro Hac Vice on behalf of
                    Defendants Robinhood Financial LLC, Robinhood Markets, Inc., Robinhood Securities, LLC (Pro
                    Hac Vice Fee − $500.00 Previously Paid on 7/12/2021, Receipt No. 31617739) filed by Defendant
                    Robinhood Financial LLC, Robinhood Markets, Inc., Robinhood Securities, LLC. (Attachments: #
                    1 Proposed Order Application of Non−Resident Attorney to Appear in Specific Case PRO HAC
                    VICE) (Rutenberg, Craig) (Entered: 07/16/2021)

07/16/2021   Ï 30   APPLICATION of Non−Resident Attorney Anthony L. Ryan to Appear Pro Hac Vice on behalf of
                    Defendants Robinhood Financial LLC, Robinhood Markets, Inc., Robinhood Securities, LLC (Pro
                    Hac Vice Fee − $500.00 Previously Paid on 7/12/2021, Receipt No. 31617732) filed by Defendant
                    Robinhood Financial LLC, Robinhood Markets, Inc., Robinhood Securities, LLC. (Attachments: #
                    1 Proposed Order Application of Non−Resident Attorney to Appear in Specific Case PRO HAC
                    VICE) (Rutenberg, Craig) (Entered: 07/16/2021)

07/16/2021   Ï 31   APPLICATION of Non−Resident Attorney Andrew D. Huynh to Appear Pro Hac Vice on behalf of
                    Defendants Robinhood Financial LLC, Robinhood Markets, Inc., Robinhood Securities, LLC (Pro
                    Hac Vice Fee − $500.00 Previously Paid on 7/12/2021, Receipt No. 31617719) filed by Defendant
                    Robinhood Financial LLC, Robinhood Markets, Inc., Robinhood Securities, LLC. (Attachments: #
                    1 Proposed Order Application of Non−Resident Attorney to Appear in Specific Case PRO HAC
                    VICE) (Rutenberg, Craig) (Entered: 07/16/2021)

07/19/2021   Ï 32   NOTICE of Deficiency in Electronically Filed Pro Hac Vice Application RE: APPLICATION of
                    Non−Resident Attorney Andrew D. Huynh to Appear Pro Hac Vice on behalf of Defendants
                    Robinhood Financial LLC, Robinhood Markets, Inc., Robinhood Securities, LLC (Pro Hac Vice
       Case 1:21-cv-22702-CMA Document 39 Entered on FLSD Docket 07/27/2021 Page 7 of 7
                    Fee − $500.00 Previously Paid on 7/12/2021, Receipt No 31 . The following error(s) was/were
                    found: Local Rule 5−4.3.4 Application not hand−signed. Other error(s) with document(s): Please
                    note that electronic, image or stamp signatures are not allowed. (lt) (Entered: 07/19/2021)

07/20/2021   Ï 34   ORDER by Judge Virginia A. Phillips: granting 29 Non−Resident Attorney Kevin J. Orsini,
                    APPLICATION to Appear Pro Hac Vice on behalf of Robinhood Financial LLC, Robinhood
                    Markets, Inc. and for Robinhood Securities, LLC, designating Naeun Rim as local counsel. (lom)
                    (Entered: 07/21/2021)

07/20/2021   Ï 35   ORDER by Judge Virginia A. Phillips: granting 7 23 30 Non−Resident Attorney Antony L. Ryan
                    APPLICATION to Appear Pro Hac Vice on behalf of Robinhood Financial LLC, Robinhood
                    Markets, Inc. and for Robinhood Securities, LLC, designating Naeun Rim as local counsel. (lom)
                    (Entered: 07/21/2021)

07/21/2021   Ï 33   APPLICATION of Non−Resident Attorney Andrew D. Huynh to Appear Pro Hac Vice on behalf of
                    Defendants Robinhood Financial LLC, Robinhood Markets, Inc., Robinhood Securities, LLC (Pro
                    Hac Vice Fee − $500.00 Previously Paid on 7/12/2021, Receipt No. 31617719) filed by Defendant
                    Robinhood Financial LLC, Robinhood Markets, Inc., Robinhood Securities, LLC. (Attachments: #
                    1 Proposed Order Application of Non−Resident Attorney to Appear in Specific Case Pro Hac Vice)
                    (Rutenberg, Craig) (Entered: 07/21/2021)

07/21/2021   Ï 36   NOTICE of Deficiency in Electronically Filed Pro Hac Vice Application RE: APPLICATION of
                    Non−Resident Attorney Andrew D. Huynh to Appear Pro Hac Vice on behalf of Defendants
                    Robinhood Financial LLC, Robinhood Markets, Inc., Robinhood Securities, LLC (Pro Hac Vice
                    Fee − $500.00 Previously Paid on 7/12/2021, Receipt No 33 . The following error(s) was/were
                    found: Local Rule 83−2.1.3.3(d) Attached Certificate of Good Standing not issued within 30 days
                    prior to filing of the application. (lt) (Entered: 07/21/2021)

07/22/2021   Ï 37   APPLICATION of Non−Resident Attorney Andrew D. Huynh to Appear Pro Hac Vice on behalf of
                    Defendants Robinhood Financial LLC, Robinhood Markets, Inc., Robinhood Securities, LLC (Pro
                    Hac Vice Fee − $500 Fee Paid, Receipt No. ACACDC−31678327) filed by Defendants Robinhood
                    Financial LLC, Robinhood Markets, Inc., Robinhood Securities, LLC. (Attachments: # 1 Proposed
                    Order) (Rutenberg, Craig) (Entered: 07/22/2021)

07/23/2021   Ï 38   Conditional Transfer Order − 4 from the United States Judicial Panel on Multidistrict Litigation,
                    MDL 2989, transferring case to USDC, Southern District of Florida and assigned to Honorable
                    Judge Altonaga. Case transferred electronically. (MD JS−6. Case Terminated.) (yl) (Entered:
                    07/26/2021)
